Citation Nr: 0525820	
Decision Date: 09/21/05    Archive Date: 09/29/05	

DOCKET NO.  04-11 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from January 1949 to 
October 1951.  For service with a field artillery unit during 
the Korea Conflict, the veteran was awarded the Korean 
Service Medal with two bronze service stars.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  Although the veteran initially requested a 
Travel Board hearing at the RO, he later withdrew that 
request in writing in April 2004.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issue on appeal has been requested or 
obtained.

2.  Bilateral hearing loss for VA purposes is first shown by 
competent medical evidence in March 2004, over 50 years after 
the veteran was separated from service, and there is a 
complete absence of competent medical evidence which in any 
way relates bilateral hearing loss to any incident, injury or 
disease of active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 1154, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to assist 
veterans in collecting such evidence.

The veteran was provided formal VCAA notice in March 2003 
prior to the issuance of the adverse rating decision now on 
appeal in June 2003.  This notification informed the veteran 
of the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, and advised him to submit any relevant 
evidence in his possession.  The veteran was provided the 
regulatory implementation of VCAA as well as the laws and 
regulations governing claims for service connection for 
bilateral hearing loss in a statement of the case issued in 
March 2004.  The veteran was provided a VA examination with a 
request for opinion in June 2003 and, after additional 
service medical records were discovered and added to the 
claims folder, an addendum medical opinion was subsequently 
provided in March 2004.  All known available records of the 
veteran's medical treatment have been collected for review.  
The veteran does not argue and the evidence on file does not 
suggest that there exists any additional evidence which 
remains uncollected for review.  VCAA is satisfied in this 
case.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 193 (2002).

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for certain specified diseases, including any organic 
disease of the nervous system, which are shown to become 
manifest to a compensable degree within one year from the 
date of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomatology is required 
only where the condition noted during service is not shown to 
be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. §§ 3.303(b).  

In the case of any veteran who engaged in combat with the 
enemy in the active US military service, VA shall accept as 
sufficient proof of service connection, satisfactory lay or 
other evidence of service incurrence of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence in such 
service.  38 C.F.R. § 1154(b). 

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the relevant frequencies for 
speech of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.384.  

Analysis:  The service medical records contain no complaints, 
findings or treatment for bilateral hearing loss at anytime 
during service.  The veteran is shown in July 1951 to have 
sustained a "blast injury right ear."  He was treated with 
penicillin but there are no notations regarding complaints or 
findings of bilateral hearing loss.  This record also 
contains no mention of a perforation or other permanent 
injury to the right ear.  The physical examination for 
separation only three months later in October 1951 note that 
the ears were normal, and hearing was noted to be normal as 
15/15 both whispered and spoken voice.

The service personnel records do indicate that the veteran's 
military occupation was in the field artillery, and that he 
served for a period of months in Korea with a field artillery 
unit.  His award of the Korean Service Medal with two bronze 
service stars indicates that he served in combat.  

There is no record or any objective medical evidence that the 
veteran complained of bilateral hearing loss at any time 
during service or for some 50 years thereafter.  The veteran 
filed his initial claim for VA benefits in March 1975, and at 
that time he did not indicate that he had bilateral hearing 
loss.  Private medical records from 1975 contain no 
complaints or findings of hearing loss.  The veteran filed 
another claim for VA benefits in January 1986, and he did not 
claim to have hearing loss at that time.  The veteran next 
filed a claim for VA benefits in September 1996 and again he 
made no complaint or claim regarding bilateral hearing loss.

The veteran first filed a formal claim for service connection 
for bilateral hearing loss in October 2002, 51 years after he 
was separated from service, at age 79.  He did not submit any 
medical evidence establishing hearing loss of any kind.  

The veteran was provided a VA examination in June 2003.  At 
that time, he was clearly shown to have hearing loss 
disability for each ear at 2,000, 3,000, and 4,000 Hertz.  
Speech recognition scores were 68 percent for the right ear 
and 72 percent for the left ear.  At the examination, the 
veteran reported his combat service in Korea with exposure to 
the acoustic trauma of field artillery.  He complained of 
having bilateral progressive hearing loss over "many years' 
duration."  The examiner note that, for the past "20 
years," he had complained of recurrent tinnitus that 
occurred perhaps once a week and lasted only several seconds.  
The veteran reported that he spent 15 years after service 
working with heavy road equipment and subsequently was a 
truckdriver.  

Otological examination revealed both tympanic membranes and 
external auditory canals to be normal.  The diagnosis was 
bilateral high frequency sensorineural hearing loss.  The 
audiologist conducting the examination reviewed the veteran's 
service medical records and noted that they were silent for 
complaints of hearing loss or tinnitus.  He also noted that 
the physical examination for separation noted that the 
veteran's hearing was normal.  It was the audiologist's 
opinion that it was  most likely that the veteran's current 
hearing loss had occurred subsequent to service separation as 
"the result of a combination of genetic and environmental 
factors."  It was his opinion that it was less likely than 
not that current hearing loss and tinnitus were related to 
military service.

It was subsequent to this examination that additional service 
medical records were discovered which revealed that in July 
1951, the veteran sustained a blast injury to the right ear.  
Accordingly, the RO appropriately ordered another VA 
examination with a review of this new evidence and the 
production of another clinical opinion.  Audiometric 
examination again revealed that the veteran had hearing loss 
disability for the relevant frequencies sufficient to meet 
the threshold requirements of 38 C.F.R. § 3.385.  This time, 
speech recognition was again 68 for the right ear but 
although it had been 72 for the left ear earlier, it was 84 
for the left ear.  When the audiologist questioned the 
veteran regarding the documented blast injury from 1951, he 
did not recall anything regarding this injury and was unable 
to remember the incident.  Physical examination again 
revealed that both external auditory canals and tympanic 
membranes were normal, and there was no scarring or 
abnormality noted involving either tympanic membrane.  The 
audiologist noted that the single medical record entry 
regarding the blast injury in 1951 did not indicate that the 
tympanic membrane on either side was perforated and did not 
include any reports of tinnitus or hearing loss at the time.  
Again, hearing was noted to be normal at service separation 
several months later.  

This physician noted that the RO elected to grant service 
connection for the veteran's tinnitus, although his review of 
the service medical records was negative for tinnitus and the 
veteran did not report a history of tinnitus until only 20 to 
21 years earlier.  The audiologist noted that there was 
simply an absence of evidence which in any way indicated that 
the blast injury in 1951 caused any residual damage to the 
right ear or to hearing loss in either ear.  He again opined 
that it was most likely that the veteran's present hearing 
loss had occurred subsequent to separation from military duty 
and was most likely attributable to presbycusis (loss of 
hearing due to advancing age).  

The preponderance of the evidence is against the veteran's 
claim for service connection for bilateral hearing loss.  
Hearing loss in either ear is not documented at any time 
during or decades after the veteran was separated from 
service.  Although the veteran was noted to have sustained a 
blast injury to the right ear several months before service 
separation, there is no notation of a perforated eardrum or 
other residual, and current examinations fail to reveal any 
evidence of an old perforation.  Hearing loss for VA purposes 
is first shown well over 50 years after the veteran was 
separated from service.  

Although audiometric examinations were not performed at the 
time that the veteran was separated from service, testing by 
spoken and whispered voice found the veteran's hearing to be 
normal at service separation.  Two clinical opinions on file 
by the same audiologist with access to and review of all of 
the medical evidence on file resulted in competent opinions 
that the veteran's present hearing loss was unrelated to any 
incident or injury of military service, but was instead the 
result of presbycusis or other environmental exposures 
occurring over the veteran's lifetime subsequent to service.  
Indeed, the record reveals that the veteran worked 
immediately after service for many years with heavy 
equipment, and for years thereafter as a truckdriver.  

The Board has carefully considered the provisions of 38 
U.S.C.A. § 1154(b), and although bilateral hearing loss is 
certainly consistent with the conditions and circumstances of 
combat service in a field artillery unit, the preponderance 
of the evidence on file demonstrates that the veteran's 
current hearing loss disability is unrelated to such service, 
but is instead related to a lengthy post-service industrial 
environment exposure and to advancing age.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


